Name: Commission Implementing Regulation (EU) 2015/988 of 24 June 2015 determining the quantities to be added to the quantity fixed for the subperiod from 1 January 2016 to 30 June 2016 under the tariff quotas opened by Regulation (EC) No 2535/2001 in the milk and milk products sector
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  processed agricultural produce;  trade;  tariff policy
 Date Published: nan

 25.6.2015 EN Official Journal of the European Union L 159/53 COMMISSION IMPLEMENTING REGULATION (EU) 2015/988 of 24 June 2015 determining the quantities to be added to the quantity fixed for the subperiod from 1 January 2016 to 30 June 2016 under the tariff quotas opened by Regulation (EC) No 2535/2001 in the milk and milk products sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(2) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 2535/2001 (2) opened annual tariff quotas for imports of products of the milk and milk products sector. (2) The quantities covered by the applications for import licences lodged from 1 June 2015 to 10 June 2015 for the subperiod from 1 July 2015 to 31 December 2015 are, for some quotas, less than those available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod. (3) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications have not been lodged pursuant to Regulation (EC) No 2535/2001, to be added to the subperiod from 1 January 2016 to 30 June 2016, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2015. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (OJ L 341, 22.12.2001, p. 29). ANNEX I.A Order No Quantities not applied for, to be added to the quantities available for the subperiod from 1.1.2016 to 30.6.2016 (kg) 09.4590 34 268 500 09.4599 5 680 000 09.4591 2 680 000 09.4592 9 219 000 09.4593 2 706 500 09.4594 10 003 500 09.4595 6 012 300 09.4596 9 747 500 I.F Products originating in Switzerland Order No Quantities not applied for, to be added to the quantities available for the subperiod from 1.1.2016 to 30.6.2016 (kg) 09.4155 799 000 I.I Products originating in Iceland Order No Quantities not applied for, to be added to the quantities available for the subperiod from 1.1.2016 to 30.6.2016 (kg) 09.4205 175 000 09.4206 0 I.K Products originating in New Zealand Order No Quantities not applied for, to be added to the quantities available for the subperiod from 1.10.2015 to 31.12.2015 (kg) 09.4514 7 000 000 09.4515 4 000 000 09.4182 33 612 000 09.4195 40 879 000